Citation Nr: 0017907	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-02 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for high blood 
pressure.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from October 1965 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 RO rating decision that (1) denied 
service connection for skin cancer, and (2) denied service 
connection for high blood pressure.  The veteran submitted a 
notice of disagreement in February 1999, and the RO issued a 
statement of the case in February 1999.  The veteran 
submitted a substantive appeal in February 1999.  A hearing 
scheduled in April 1999 was canceled when the veteran failed 
to report.


FINDINGS OF FACT

1.  There is no competent (medical) evidence linking the 
veteran's basal cell carcinoma or skin cancer, first found 
many years after service, to an incident of service, 
including exposure to Agent Orange, or to a service-connected 
disability.

2.  The veteran has not submitted competent (medical) 
evidence demonstrating the presence of current manifestations 
of high blood pressure or hypertension.

3.  The veteran has not submitted competent (medical) 
evidence linking manifestations of high blood pressure to an 
incident of service or to a service-connected disability, or 
to any post-service symptomatology.


CONCLUSIONS OF LAW

1.  The claim for service connection for skin cancer is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for high blood pressure 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that his claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  The United States Court of 
Appeals for Veterans Claims (Court) has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  "In order for a claim to be well-
grounded, there must be competent evidence of current 
disability (a medical diagnosis) ...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
testimony), ...; and of a nexus between the inservice injury 
or disease and the current disability (medical evidence)." 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).


A.  Skin Cancer

Where a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999).

The veteran asserts that he has skin cancer (basal cell 
carcinoma), due to exposure to Agent Orange in Vietnam.  
Service connection may be granted for a disease based on 
exposure to Agent Orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 1991 & Supp. 1999) 
and 38 C.F.R. § 3.307(a)(6) (1999) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1999) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda (PCT); 
prostate cancer; multiple myeloma; respiratory cancers 
(cancers of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma.  38 C.F.R. § 3.309(e) (1999). The diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne, PCT, and acute and subacute peripheral 
neuropathy shall have become manifest to a degree of 10 
percent or more within one year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval 
or air service.  38 U.S.C.A. §§ 1113, 1116 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.307(a)(6)(ii).

Service medical records are negative of manifestations of 
basal cell carcinoma.  Records do not show the presence of 
any skin cancer in service.

The post-service medical records do not demonstrate the 
presence of skin cancer until the 1990's, many years after 
service.  VA medical reports showed treatment for basal cell 
carcinoma in 1998 and 1999.  None of the post-service medical 
records, however, links the veteran's current basal cell 
carcinoma or skin cancer to an incident of service, including 
exposure to Agent Orange.

A review of the record shows that the veteran has basal cell 
carcinoma that was first found many years after service.  
There is no medical evidence linking this condition to an 
incident of service, including exposure to Agent Orange.  A 
claim is not well grounded where there is no medical evidence 
showing a nexus between a current disability and service.  
Caluza, 7 Vet. App. 498.

A review of the record shows that service connection is in 
effect for a right great toe injury (rated 10 percent 
disabling). The medical evidence does not causally link the 
veteran's basal cell carcinoma or skin cancer to this 
service-connected disability, and secondary service 
connection for skin cancer is not warranted.

The veteran's statements to the effect that he developed skin 
cancer in Vietnam due to exposure to Agent Orange are not 
sufficient to support a claim for service connection of a 
disability based on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no evidence of skin cancer until many 
years after the veteran's separation from service in October 
1968, and there is no competent (medical) evidence linking 
the veteran's basal cell carcinoma to an incident of service, 
including exposure to Agent Orange.  Basal cell carcinoma is 
not one of the diseases listed under 38 C.F.R. § 3.309(e).  
Hence, the claim for service connection for skin cancer is 
not plausible, and it is denied as not well grounded.

The veteran is advised that he may report for a VA herbicide 
examination, if so desired, and that he may reopen the claim 
for service connection for skin cancer at any time by 
notifying the RO of such an intention and submitting 
supporting evidence. An example of supporting evidence is a 
medical report showing the presence of the claimed disorder 
with an opinion linking it to an incident of service or to a 
service-connected disability.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).


B.  High Blood Pressure

Where hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Statements of the veteran in the claims folder are to the 
effect that he had episodes of high blood pressure in 
service, and that he has had periodic high blood pressure 
ever since service.

Caluza says that "incurrence" or "aggravation" of a 
disease or injury may be established by lay evidence, such as 
that presented here from the veteran.  However, one of the 
evidentiary problems in this case is that the veteran has not 
submitted medical evidence to substantiate his claim that his 
current manifestations of high blood pressure are 
attributable to disease or injury in service.  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  The veteran's statements are 
not considered competent to prove medical causation.   
Paulson v. Brown, 7 Vet. App. 466 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Nor does the evidence of 
record show manifestations of hypertension to a degree of 
10 percent disabling within one year from the date of 
termination of active service.  Thus, only the second Caluza 
test (incident in service) is satisfied.  Nor is there 
competent (medical) evidence that links any current 
manifestations of high blood pressure to an incident of 
service or to a service-connected disability, or to any post-
service symptomatology.  A claim is not well grounded where 
there is no medical evidence showing a nexus between a 
current disability and service.  Caluza, 7 Vet. App. 498. 

Moreover, the Board notes that the claims folder contains no 
medical evidence of current manifestations of high blood 
pressure or a diagnosis of hypertension. A service-connection 
claim must be accompanied by evidence which establishes that 
the veteran currently has the claimed disability.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992);  see also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  It is the 
veteran's burden to submit evidence of a current disability.  
The absence of such evidence makes the claim not plausible 
and, therefore, not well-grounded, and the claim is denied.

The veteran is advised that he may reopen the claim for 
service connection for high blood pressure at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report showing the presence of the claimed disorder, 
with an opinion that links the veteran's claimed disorder to 
an incident of service or to a service-connected disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDERS

The claim for service connection for skin cancer is denied as 
not well grounded.


The claim for service connection for high blood pressure is 
denied as not well grounded.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

